                                                       Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 1 of 6


                                                   1 VENABLE LLP
                                                     Shannon E. Beamer (SBN 331289)
                                                   2  SEBeamer@venable.com
                                                     2049 Century Park East, Suite 2300
                                                   3 Los Angeles, CA 90067
                                                     Telephone: (310) 229-9900
                                                   4 Facsimile: (310) 229-9901

                                                   5 VENABLE LLP
                                                     Caroline D. Murray (SBN 301754)
                                                   6  CDMurray@venable.com
                                                     101 California Street, Suite 3800
                                                   7 San Francisco, CA 94111
                                                     Telephone: (415) 653-3750
                                                   8 Facsimile: (415) 653-3755

                                                   9   Attorneys for Defendant
                                                       MOTEL 6 OPERATING L.P.
                                                  10

                                                  11                      UNITED STATES DISTRICT COURT
                                                  12               FOR THE EASTERN DISTRICT OF CALIFORNIA
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                       ROSA TYHURST,                            CASE NO. 2:19-CV-00576-JAM-EFB
                                                  15
                                                                        Plaintiff,              Hon. John A. Mendez
                                                  16                                            Courtroom 6
                                                             v.
                                                  17                                            FIFTH STIPULATION OF THE
                                                       MOTEL 6 OPERATING L.P.; and              PARTIES TO A MODIFIED CASE
                                                  18   DOES 1-100,                              SCHEDULING ORDER
                                                  19               Defendants.
                                                  20
                                                                                                Action Filed:      January 16, 2019
                                                  21                                            Removal Date:      April 3, 2019
                                                                                                Trial Date:        TBD
                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                 FIFTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
                                                       Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 2 of 6


                                                   1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                                   2   COUNSEL OF RECORD:
                                                   3         PLEASE BE ADVISED that Plaintiff Rosa Tyhurst and Defendant Motel 6
                                                   4   Operating L.P. (collectively, the “Parties”), by and through their counsel of record,
                                                   5   stipulate as follows:
                                                   6         WHEREAS, after meet and confer, the Parties mutually scheduled Plaintiff
                                                   7   Rosa Tyhurst for deposition to take place on March 24, 2020, sufficiently in
                                                   8   advance of the expert designation deadline to provide necessary evidence to
                                                   9   experts;
                                                  10         WHEREAS, On March 13, 2020, President Donald J. Trump proclaimed a
                                                  11   national emergency due to the global outbreak of COVID-19, a novel coronavirus,
                                                  12   under the U.S. Constitution, sections 201 and 301 of the National Emergencies Act
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   (50 U.S.C. 1601 et seq.), and consistent with section 1135 of the Social Security
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                       Act (SSA), as amended (42 U.S.C. 1320b-5);
                                                  15
                                                             WHEREAS, on March 19, 2020, and March 27, 2020, the California
                                                  16
                                                       Governor, Gavin Newsom, issued a Stay-At-Home Order and subsequent orders to
                                                  17
                                                       date, to thwart the spread of COVID19 through California residents engaging in
                                                  18
                                                       “social distancing” and to refrain from the assembly of groups, interpreted to be as
                                                  19
                                                       small as two or more individuals, and has identified most businesses, workers and
                                                  20
                                                       professionals, as “nonessential;”
                                                  21
                                                             WHEREAS, Courts, businesses, and borders were shut down or have been
                                                  22
                                                       operating on a limited or restricted basis due to the COVID-19 pandemic, and stay-
                                                  23
                                                       at-home orders and prohibitions on group gatherings have been in effect for the
                                                  24
                                                       State of California;
                                                  25
                                                             WHEREAS, given the Coronavirus (COVID-19) pandemic and consequent
                                                  26
                                                       shelter orders and restrictions, to ensure the safety and well-being of Rosa Tyhurst
                                                  27
                                                       and counsel for the Parties, the Parties mutually agreed to reschedule the
                                                  28
                                                       deposition from March 24, 2020 to a date to be determined;

                                                                                                                           PROOF OF SERVICE
     Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 3 of 6


 1         WHEREAS, on April 28, 2020, the Parties stipulated for the first time, to
 2   continue this personal injury matter for trial on March 15, 2021, with expert
 3   disclosures due on August 7, 2020 and with a fact discovery deadline of October 9,
 4   2020, while Covid-19 issues in California were undetermined;
 5         WHEREAS, on May 6, 2020, Venable LLP substituted in as counsel for
 6   Defendant Motel 6 Operating L.P.;
 7         WHEREAS, Defendant has served subpoenas for Plaintiff’s medical records
 8   from her medical providers. This subpoena procedure has been delayed due to
 9   Covid-19 disruptions;
10         WHEREAS, on July 6, 2020, the Parties stipulated for the second time, to
11   continue this personal injury matter for trial to June 21, 2021, with expert
12   disclosures due on November 6, 2020 and with a fact discovery deadline of
13   January 31, 2021 in light of continued pandemic-related delays in conducting
14   discovery;
15
           WHEREAS, on September 29, 2020, the Parties stipulated for the third time,
16
     to continue this personal injury matter for trial to September 15, 2021, with expert
17
     disclosures due on January 22, 2020 and with a fact discovery deadline of April 30,
18
     2021 in light of continued pandemic-related delays in conducting discovery;
19
           WHEREAS, the aforementioned pandemic impacted and continues to
20
     impact the Parties’ ability to obtain evidence necessary for meaningful expert
21
     disclosures including, but not limited to, subpoenaed records from Plaintiff’s
22
     medical providers and depositions of the parties;
23
           WHEREAS, on December 15, 2020, the Parties stipulated for the fourth
24
     time, to continue the expert disclosure deadline to June 28, 2021;
25
           WHEREAS, on December 17, 2020, the Court vacated all dates and
26
     deadlines in this matter with the exception of the June 28, 2021 expert disclosure
27
     deadline and the July 13, 2021 deadline to serve any supplemental and rebuttal
28
     reports;
                                               -2-
                                 FIFTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 4 of 6


 1         WHEREAS, plaintiff is a Hospice nurse. Plaintiff was finally deposed by
 2   videoconference on or about December 2, 2020;
 3         WHEREAS, more discovery is in the process of being conducted including,
 4   but not limited to, document production in response to Plaintiff’s Notice of
 5   Deposition of Motel 6’s Custodian of Records, served on December 24, 2020 and
 6   which was the subject of the Parties’ discovery conference with Magistrate Judge
 7   Jeremy D. Peterson on February 2, 2021, depositions of Defendant, and
 8   depositions of Plaintiff’s medical providers;
 9         WHEREAS, Plaintiff intends on noticing the depositions of Defendant’s
10   employees/agents in late April and May 2021 following Defendant’s production of
11   documents pursuant to Plaintiff’s Notice of Deposition of Motel 6’s Custodian of
12   Records;
13         WHEREAS, the parties now submit this fifth stipulation and proposed order
14   for an amended scheduling order;
15
           WHEREAS, after meet and confer, the Parties have agreed in good faith to
16
     extend the expert disclosures deadline from June 28, 2021 to October 6, 2021 and
17
     to set the fact discovery cutoff in this case to November 6, 2021 to permit the
18
     Parties to obtain necessary evidence;
19
           WHEREAS, the Parties have agreed to set trial in this case on or around
20
     December 6, 2021 or on a date as soon thereafter which is convenient to the Court;
21
           WHEREAS, this Stipulation is not made for any improper purpose or to
22
     cause unnecessary delay;
23
           WHEREAS, the parties submit this joint-stipulation and proposed order
24
     pursuant to Local Rules and The Eastern District’s General Orders No.’s 610-614;
25
           The Parties therefore agree and stipulate as follows:
26
           1.     That the deadline for the exchange of expert information shall be
27
     extended to October 6, 2021 and any supplemental or rebuttal reports shall be due
28
     by October 20, 2021;
                                              -3-
                                FIFTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 5 of 6


 1         2.     That the fact discovery cutoff in this case be set for November 6, 2021
 2         3.     That the trial date in this case be set on or around December 6, 2021
 3   or on a date as soon thereafter which is convenient to the Court.
 4         4.     That the Court modify or add any additional schedule dates it sees fit
 5 and make any other order that the Court deems just and proper.

 6         IT IS SO STIPULATED.
 7   Dated: April 6, 2021                   VENABLE, LLP
 8

 9                                       By:   /s/ Caroline D. Murray
10
                                               Shannon E. Beamer
                                               Caroline D. Murray
11                                             Attorneys for Defendant
12
                                               MOTEL 6 OPERATING L.P

13

14   Dated: April 6, 2021                   LAW OFFICES OF GENE J. GOLDSMAN
15

16                                       By:   /s/ Evan Andrew Blair
                                               (as authorized on 4/6/2021)
17                                             Gene J. Goldsman
                                               Evan Andrew Blair
18
                                               Attorneys for Plaintiff
19                                             ROSA TYHURST
20

21

22

23

24

25

26

27

28

                                              -4-
                                FIFTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 32 Filed 04/07/21 Page 6 of 6


 1                                       ORDER
 2               After reviewing the Stipulation of the Parties, and good cause
 3   appearing therefrom, the Court makes the following order to modify the case
 4   schedule:
 5         1.    That the deadline for the exchange of expert information shall be
 6 extended to October 6, 2021 and any supplemental or rebuttal reports shall be due

 7 by October 20, 2021;

 8         2.    That the fact discovery cutoff in this case be set for November 6,
 9 2021.

10         3.    That dispositive motions be filed no later than December 17, 2021
11 and that such motions be noticed for hearing on January 26, 2022 at 1:30 PM.

12         4.    That the pretrial conference in this case be set on March 18, 2022 at
13 10:00 AM.

14         3.    That the trial date in this case be set on May 2, 2022 at 9:00 AM.
15
           4.    That the Court issue any other order that the Court deems just and
16
     proper.
17
                 IT IS SO ORDERED.
18

19

20
     Dated: April 7, 2021             /s/ John A. Mendez
21                                    THE HONORABLE JOHN A. MENDEZ
22                                    UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

                                             -5-
                               FIFTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
